Exhibit 10.1




THIRD AMENDMENT TO OFFICE LEASE




THIS THIRD AMENDMENT TO OFFICE LEASE (this “Third Amendment”) is entered into as
of the 5th day of April, 2018 (the “Effective Date”), by and between SVT
PERIMETER FOUR, L.P., a Delaware limited partnership (“Landlord”) and
CHANNELADVISOR CORPORATION, a Delaware corporation (“Tenant”).


BACKGROUND:


A.    Landlord and Tenant are parties to that certain Office Lease dated August
15, 2014, as amended by that certain First Amendment to Office Lease dated
December 15, 2015, and by that certain Second Amendment to Office Lease dated
August 25, 2017 (as amended, the “Lease”), for the lease of approximately
136,538 rentable square feet of space (the “Existing Premises”) designated as
Suites 100, 300, 400 and 500 in the building commonly known as Perimeter Four
located at 3025 Carrington Mill Boulevard, Morrisville, North Carolina 27560,
all as more particularly described in the Lease.
    
B.    Landlord and Tenant desire to enter into this Third Amendment to, among
other things, amend the terms of the Lease to reduce the size of the Leased
Premises.
    
C.    The defined terms used in this Third Amendment, as indicated by the
initial capitalization thereof, shall have the same meaning ascribed to such
terms in the Lease, unless otherwise specifically defined herein.


NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00) and
of the mutual covenants, agreements and undertakings herein set forth and other
valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:


1.Reduction of Leased Premises. Effective as of 11:59 p.m. on the day
immediately preceding May 1, 2018 (as same may be modified pursuant to Section 3
below, the “Premises Reduction Date”), the parties hereto agree that (i) the
Lease and the Lease Term shall terminate with respect to that certain
approximately 20,356 rentable square foot portion of the Existing Premises
located on the third (3rd) floor of the Building and depicted on Exhibit A
attached hereto (the “Give Back Space”), (ii) the Lease Term and all possessory
rights of Tenant relative to the Give Back Space shall be deemed to have
expired, (iii) Tenant shall deliver the Give Back Space to Landlord in the same
condition that Tenant is required to deliver the Leased Premises to Landlord at
the expiration of the Lease Term in accordance with the Lease, except as
otherwise expressly set forth in Section 3 herein, (iv) Landlord may reenter and
take possession of the Give Back Space free and clear of the Lease and all
rights of Tenant thereunder, (v) Tenant shall discontinue all utility and
communications services provided to the Give Back Space, to the extent that any
of the foregoing are in Tenant’s name or are billed directly to Tenant, (vi) all
references in the Lease to the “Leased Premises” shall be deemed to mean the
Existing Premises, less the Give Back Space (the “Remaining Premises”), (vii)
the Rentable Area of the Remaining Premises shall be 116,182




--------------------------------------------------------------------------------

Exhibit 10.1




rentable square feet of space (with the portion of the Remaining Premises
located on the third (3rd) floor containing 19,138 rentable square feet of
space, calculated using a load factor of 11.49%, notwithstanding anything to the
contrary set forth in Section 1.01(b) in the Lease), and (viii) Tenant’s
Proportionate Share shall mean 60.44%.
In connection with the removal of the Give Back Space from the Existing
Premises, Tenant shall pay to Landlord, as Additional Rent, concurrently with
the monthly installments of Minimum Annual Rent and Additional Rent for the
Remaining Premises, an amount equal to the monthly installments of Minimum
Annual Rent and Additional Rent that would have been due relative to the Give
Back Space had the Give Back Space remained part of the Leased Premises during
the four (4) month period beginning on the Premises Reduction Date (with the
monthly installments of Minimum Annual Rent being $42,086.03 per month, payable
on the first (1st) day of each calendar month during the foregoing four (4)
month period, beginning on the Premises Reduction Date). In addition, as a
condition to the reduction in the Leased Premises contemplated herein, Tenant
shall (i) reimburse Landlord for actual legal fees and other third party
expenses incurred in connection with this Third Amendment, not to exceed $2,500,
and (ii) pay, prior to delinquency, $87,945.35 as the total amount of all
Replacement Lease Leasing Commissions due to the broker for the Replacement
Tenant (as defined in Section 5 below) in connection with the Replacement Lease
(as defined in Section 5 below).


2.    Rent.
(a)    Minimum Annual Rent for the Remaining Premises. Nothing herein shall
alter the Minimum Annual Rent and other charges payable by Tenant under the
Lease relative to the Existing Premises for the period preceding the Premises
Reduction Date. From and after the Premises Reduction Date, the Minimum Annual
Rent payable by Tenant relative to the Remaining Premises shall be as follows:


Time Period
Minimum Annual Rent Rate
Minimum Annual Rent for Time Period
Monthly Installments of Minimum Annual Rent


Premises Reduction Date – 10/14/18 





$24.81


$(will vary based on actual Premises Reduction Date)


$240,206.29


10/15/18 – 10/14/19
$25.49
$2,961,479.18
$246,789.93
10/15/19 – 10/14/20
$26.19
$3,042,806.58
$253,567.22
10/15/20 – 10/14/21
$26.91
$3,126,457.62
$260,538.14
10/15/21 – 10/14/22
$27.65
$3,212,432.30
$267,702.69



(b)    Additional Rent. Nothing herein shall alter Tenant’s obligation to pay
Additional Rent relative to the Existing Premises for the period preceding the
Premises Reduction Date. From and after the Premises Reduction Date, Tenant
shall continue to pay Tenant’s




--------------------------------------------------------------------------------

Exhibit 10.1




Proportionate Share of Operating Expenses pursuant to Section 3.03 of the Lease
and Section 1(viii) of this Third Amendment relative to the Remaining Premises.
3.    Surrender Provisions. Notwithstanding anything set forth in the Lease (as
amended hereby) to the contrary, prior to the Premises Reduction Date, Tenant,
at Tenant’s sole cost and expense, shall cause the Existing Premises to be
demised with new demising walls installed to segregate the Give Back Space from
the Remaining Premises consistent with the scope of work shown on Exhibit A
attached hereto (the “Premises Reduction Work”) and the plans and specifications
previously approved by Landlord (prepared by Alliance Architecture and dated
February 28, 2018), and as required by the terms of Article 7 of the Lease.
Tenant shall promptly commence the Premises Reduction Work following the date
the Contingency (hereinafter defined) is satisfied, and shall diligently pursue
same to completion, but in any event, shall cause the Premises Reduction Work to
be completed (with appropriate certificates of occupancy issued relative to the
Give Back Space as a separately demised premises) on or before the Premises
Reduction Date set forth above. In the event Tenant fails to timely complete
such Premises Reduction Work (including completion of customary punch list
items) by the Premises Reduction Date set forth above, the Premises Reduction
Date will be automatically amended to be the date that Tenant completes all such
Premises Reduction Work (including completion of customary punch list items).
Notwithstanding the foregoing, in the event Tenant fails to timely complete such
Premises Reduction Work (including completion of customary punch list items) by
the date that is sixty (60) days following the Premises Reduction Date, Landlord
may terminate this Third Amendment in which case the Lease shall continue as if
this Third Amendment had never been executed. Tenant shall have no obligation to
remove or restore any of the demising walls, corridors, or other improvements
associated with the Premises Reduction Work.
4.    Nullification of Certain Provisions. Notwithstanding anything in the Lease
to the contrary, Section 17.02 of the Lease (entitled “Option to Extend”),
Section 17.03 of the Lease (entitled “First Option to Expand”), Section 17.04 of
the Lease (entitled “Second Option to Expand”), and Section 17.05 of the Lease
(entitled “Right of First Refusal”) are hereby deleted in their entirety and of
no further force or effect as to the Give Back Space only but shall remain in
effect as to the Remaining Premises and for all other space outside the Leased
Premises that is subject to Tenant’s options and rights under Sections 17.03,
17.04, and 17.05.
5.    Contingency. Tenant acknowledges and agrees that (i) Landlord is currently
negotiating, and intends to enter into a lease agreement (the “Replacement
Lease”), with the current tenant of Suite 200 in the Building (“Replacement
Tenant”) relative to the Give Back Space, and (ii) Landlord would not enter into
this Third Amendment if not for the intended Replacement Lease. Landlord and
Tenant therefore agree that the effectiveness of this Third Amendment is in all
respects contingent upon (i) Landlord and the Suite 200 tenant entering into the
Replacement Lease within ten (10) business days after the Effective Date and
(ii) Tenant delivering to Landlord a sum equal to $10,708.11 simultaneously upon
execution of this Third Amendment (collectively, the “Contingency”). If the
Contingency is not timely satisfied in accordance with the immediately preceding
sentence, Landlord shall provide written notice thereof to Tenant, in which case
this Third Amendment shall automatically become null and void and the Give Back
Space shall continue to be subject to the Lease as if this Third Amendment had
never been executed, and Landlord shall




--------------------------------------------------------------------------------

Exhibit 10.1




credit $10,708.11 against the next due Monthly Rental Installment(s) payable by
Tenant under the Lease.
6.    Ratification; Miscellaneous. All terms and conditions of the Lease, as
amended hereby, are hereby ratified and shall remain in full force and effect.
Tenant represents that Tenant is not aware of a default by Landlord or Tenant
under the terms of the Lease. Landlord represents that Landlord is not aware of
a default by Landlord or Tenant under the terms of the Lease. Landlord and
Tenant represent that (i) the individuals executing this Third Amendment on
behalf of Landlord and Tenant, respectively, have full authority and power to
execute and deliver this Third Amendment, and (ii) this Third Amendment
constitutes a valid and binding obligation on the parties hereto. This Third
Amendment contains all the agreements of the parties hereto with respect to the
matters contained herein, and no prior agreement, arrangement or understanding
pertaining to any such matters shall be effective for any purpose. If anything
contained in this Third Amendment conflicts with any terms of the Lease, then
the terms of this Third Amendment shall govern and any conflicting terms in the
Lease shall be deemed deleted in their entirety. This Third Amendment may be
modified only by a writing executed by the parties hereto. The invalidity of any
portion of this Third Amendment shall not have any effect on the balance hereof.
This Third Amendment shall be binding upon the parties hereto, as well as their
successors, heirs, executors and assigns. This Third Amendment shall be governed
by, and construed in accordance with, North Carolina law.
7.    Counterparts. This Third Amendment may be executed in two or more
counterparts. Furthermore, the parties agree that (i) this Third Amendment may
be transmitted between them by electronic mail and (ii) electronic signatures
shall have the effect of original signatures relative to this Third Amendment.
 


[SIGNATURES APPEAR ON FOLLOWING PAGE]




--------------------------------------------------------------------------------

Exhibit 10.1






IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed as of the Effective Date.
 
                            
LANDLORD:
        
SVT PERIMETER FOUR, L.P., a Delaware limited partnership


By:
VPTC Management Partners, LLC, a Delaware limited liability company, its
Authorized Signatory





By: /s/ C. Walker Collier III
Name: C. Walker Collier III
Title: Manager






TENANT:


CHANNELADVISOR CORPORATION, a Delaware corporation


By: /s/ David Spitz
Name: David Spitz
Title: CEO












--------------------------------------------------------------------------------

Exhibit 10.1




EXHIBIT A


DEPICTION OF GIVE BACK SPACE


svtthirdamendmentwithimage1a.gif [svtthirdamendmentwithimage1a.gif]


 




